DETAILED CORRESPONDENCE
Application Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment to the claims filed on 12/21/2020 in response to the Non-Final Rejection mailed on 07/22/2020 is acknowledged and entered into the record.
	Applicant’s remarks filed on 12/21/2020 in response to the Non-Final Rejection mailed on 07/22/2020 have been fully considered and are deemed persuasive to overcome the prior rejections of record.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Information Disclosure Statement
	The IDSs filed on 12/22/2020 have been considered by the examiner and copies of the Form PTO/SB/08 are attached to the office action.
Withdrawn Claim Rejections - 35 USC § 112(b), or Second Paragraph
	The rejection of claim 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for lack of antecedent basis is withdrawn in view of the examiner’s amendment to the claims set forth below.
Withdrawn Claim Rejections - 35 USC § 112(a), or First Paragraph
	The written description rejection of claims 1-13 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the examiner’s amendment to the claims set forth below that recites the first polypeptide and second polypeptide comprises amino acid 
	The scope of enablement rejection of claims 1-13 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the examiner’s amendment to the claims set forth below that recites the first polypeptide and second polypeptide comprises amino acid sequence having 90% sequence identity to the claimed sequences in combination with specific residues that are mutated and specific enzymatic activity associated to the claimed polypeptide.  
Withdrawn Claim Rejections - 35 USC § 101
	The rejection of claims 1-13 under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more is withdrawn in view of the amendment to the claims set forth below that recites “the first polypeptide or the second polypeptide is heterologous to the genetically modified host cell or the first promoter or the second promoter”.  The recitation of the term “heterologous” carries meaning in the art of from a different organism or species and therefore, is sufficient to transform the genetically modified host cell into something that is markedly different in structure from a naturally occurring host cell.
Examiner’s Amendment to the Claims
	An examiner's amendment to the record appears below.  Should changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CF 
	Authorization for this examiner’s amendment was given by Dr. Robin C. Chiang, Reg. No. 46,619, on 03/18/2021.
	Please replace the claim set filed on 12/21/2020 with the following re-written claim set.
1. (Currently Amended) A genetically modified host cell comprising a first polypeptide comprising an amino acid sequence having at least [[80%]] 90% amino acid sequence identity to the amino acid sequence of SEQ ID NO:1 or SEQ ID NO:2 and a conserved qlycyl radical motif comprising R at position 812, V at position 813, G at position 815, F at position 816, L at position 823, Q at position 828, I at position 831, and R at position 834, and a conserved C at position 482, of the amino acid sequence of SEQ ID NO:1 or SEQ ID NO:2, and having an enzymatic activity to decarboxylate a phenylacetic acid into a toluene and a carbon dioxide, and a second polypeptide comprising an amino acid sequence having at least [[80%]] 90% amino acid sequence identity to the amino acid sequence of SEQ ID NO:3 or SEQ ID NO:4 and conserved amino acid residues: C at position 33, C at position 37, and C at position 40 of the amino acid sequence of SEQ ID NO:3, or C at position 39, C at position 43, and C at position 46 of the amino acid sequence of SEQ ID NO:4, and having an enzymatic activity to cleave a S-adenosylmethionine (SAM) to form a methionine and a 5'-deoxyadenosyl radical, wherein said 5’-deoxyadenosyl radical can activate the first polypeptide; wherein the first polypeptide or the second polypeptide is heterologous to the genetically modified host cell.

2-4.  (Cancelled)

5.  (Currently Amended) The genetically modified host cell of claim 1, wherein the conserved glycyl radical motif of the first polypeptide comprises [[an]] the amino acid sequence RVXGX12QX5R (SEQ ID NO:5), RVAGFX6LX4QX2IX2R (SEQ ID N0:6), or RVAGFSAYFITLCPEVQXEIVSR (SEQ ID NO:7).

6.  (Cancelled)

7.  (Currently Amended) The genetically modified host cell of claim 1, wherein the first polypeptide comprises [[an]] the amino acid sequence GCVXSG (SEQ ID NO:  9) or GCVQQSIIGG (SEQ ID NO:  10).

8-9.  (Cancelled) 
the amino acid sequence 

11. (Currently Amended) A genetically modified host cell comprising a first nucleic acid encoding a first polypeptide operatively linked a first promoter, wherein the first polypeptide comprises an amino acid sequence having at least [[80%]] 90% amino acid sequence identity to the amino acid sequence of SEQ ID NO:1 or SEQ ID NO:2 and a conserved qlycyl radical motif comprising R at position 812, V at position 813, G at position 815, F at position 816, L at position 823, Q at position 828,1 at position 831, and R at position 834, and a conserved C at position 482, of the amino acid sequence of SEQ ID NO:1 or SEQ ID NO:2, and having an enzymatic activity to decarboxylate a phenylacetic acid into a toluene and a carbon dioxide; and the first nucleic acid, or a second nucleic acid, encoding a second polypeptide operatively linked to the first promoter or a second promoter, wherein the second polypeptide comprises an amino acid sequence having at least [[80%]] 90% amino acid sequence identity to the amino acid sequence of SEQ ID NO:3 or SEQ ID NO:4 and conserved amino acid residues: C at position 33, C at position 37, and C at position 40 of the amino acid sequence of SEQ ID NO:3, or C at position 39, C at position 43, and C at position 46 of the amino acid sequence of SEQ ID NO:4, and having an enzymatic activity to cleave a S-adenosylmethionine (SAM) to form a methionine and a 5'-deoxyadenosyl radical; wherein the genetically modified host cell is capable of expressing the first and the second polypeptide and the first polypeptide or the second polypeptide is heterologous to (i) the genetically modified host cell, or (ii) the first promoter or the second promoter.

12-13.  (Cancelled)

14.  (Currently Amended) A method of producing a substituted or unsubstituted toluene or 2-methyl-1H-indole in a genetically modified host cell, the method comprising culturing the genetically modified host cell of claim 1 in a medium under a suitable condition such that the culturing results in the genetically modified host cell producing the substituted or unsubstituted toluene or 2-methyl-1H-indole.

15.  (Currently Amended) The method of claim 14, wherein the medium comprises S-adenosylmethionine (SAM) and the genetically modified host cell s or absorbs SAM and/or an unsubstituted or substituted phenylacetic acid from the medium.

16.  (Previously Presented) The method of claim 14, wherein the genetically modified host cell is capable of endogenously synthesizing SAM and/or an unsubstituted or substituted phenylacetic acid from a carbon source.
comprising introducing a first and/or second nucleic acids encoding the first and/or second polypeptide into the genetically modified host cell, wherein the introducing step is prior to the culturing step.

18.  (Previously Presented) The method of claim 14, wherein the method further comprises separating the substituted or unsubstituted toluene or 2-methyl-1H-indole from the genetically modified host cell and/or the medium, wherein the separating step is subsequent, concurrent or partially concurrent with the culturing step.

19.  (Cancelled)

20.  (Currently Amended) The genetically modified host cell of claim 1, wherein the first polypeptide comprises an amino acid sequence having at least 95% amino acid sequence identity to the amino acid sequence of SEQ ID NO:  1 or SEQ ID NO: 2, and the second polypeptide comprises an amino acid sequence having at least 95% amino acid sequence identity to the amino acid sequence of SEQ ID NO: 3 or SEQ ID NO:  4.

21. (Currently Amended) The genetically modified host cell of claim 1, wherein the first polypeptide comprises an amino acid sequence having at least 99% amino acid sequence identity to the amino acid sequence of SEQ ID NO:  1 or SEQ ID NO: 2, and the second polypeptide comprises an amino acid sequence having at least 99% amino acid sequence identity to the amino acid sequence of SEQ ID NO: 3 or SEQ ID NO:  4.

22.  (Currently Amended) The genetically modified host cell of claim 21, wherein the first polypeptide comprises the amino acid sequence of SEQ ID NO:  1 or SEQ ID NO:  2, and the second polypeptide comprises the amino acid sequence of SEQ ID NO: 3 or SEQ ID NO:  4.

Examiner’s Statement of Reasons for Allowance

	The following is an examiner’s statement of reasons for allowance.  Claims 1, 5, 7, 10-11, 20-22 are drawn to genetically modified host cells comprising a first polypeptide comprising an amino acid sequence having at least 90% amino acid sequence identity to the amino acid sequence of SEQ ID NO:1 or SEQ ID NO:2 and a conserved qlycyl radical motif comprising R at position 812, V at position 813, G at position 815, F at position 816, L at position 823, Q at position 828, I at position 831, and R at position 834, and a conserved C at position 482, of the  SEQ ID NO:3, or C at position 39, C at position 43, and C at position 46 of the amino acid sequence of SEQ ID NO:4, and having an enzymatic activity to cleave a S-adenosylmethionine (SAM) to form a methionine and a 5'-deoxyadenosyl radical, wherein said 5’-deoxyadenosyl radical can activate the first polypeptide; wherein the first polypeptide or the second polypeptide is heterologous to the genetically modified host cell.  Following a diligent search of the prior art there is no teaching or suggestion of the genetically modified host cells as claimed, i.e. the first or second polypeptide is heterologous to the genetically modified host cell or the first or second promoter.  Accordingly, the genetically modified host cells of claims 1, 5, 7, 10-11, and 20-22 are allowable over the prior art of record.  In as much as the method of producing a substituted or unsubstituted toluene or 2-methyl-1H-indole in a genetically modified host cell requires the genetically modified host cells of claims 1, 5, 7, 10-11, and 20-22, the methods of claims 14-18 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such admissions should be clearly labeled "Comments on Statement of Reasons of Allowance".
Election/Restriction
The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of between Groups I and II is withdrawn.  Claims 14-18, directed to methods of producing a substituted or unsubstituted toluene are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Quick Path Information Disclosure Statement
For situations when the applicant needs to file an IDS after issue fee has been paid, The United States Patent and Trademark Office (USPTO) has implemented a Quick Path Information Disclosure Statement (QPIDS) program intended to reduce pendency and applicant costs.  This pilot program will permit an examiner to consider an IDS after payment of the issue fee without the need to reopen prosecution, effectively obviating the need to pursue a Request for 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537.  The examiner can normally be reached on Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/PAUL J HOLLAND/Primary Examiner, Art Unit 1656